TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00373-CV



                                       In re Weldon Cowan


                      ORIGINAL PROCEEDING FROM BURNET COUNTY



                             MEMORANDUM OPINION


               Relator Weldon Cowan has filed a pro se petition for writ of mandamus. See Tex.

Gov’t Code § 22.221; see also Tex. R. App. P. 52. Based on this record, his petition is denied. See

Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (relator has burden of providing court with

sufficient record to establish right to mandamus relief); see also Tex. R. App. P. 52.7(a)(1) (relator

must file with petition “a certified or sworn copy of every document that is material to the relator’s

claim for relief and that was filed in any underlying proceeding”).



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: July 9, 2014